DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Hall et al (U.S. Patent Application Publication 2014/0086971 A1).
             Regarding claim 1, Weber (see the entire document, in particular, paragraphs [0068], [0069], [0075], [0077], [0079], [0080] and [0084]; Figures 1 and 2) teaches a process of making a medical device (see paragraphs [0068], [0075] and [0084] (an embolic filter balloon) of Weber), including the steps of (a) rotationally spinning poly-urethane fibers in the absence of an electric field for an embolic filter (see paragraphs [0077] and [0084] of Weber); and (b) coupling the embolic filter to an inner lumen of an embolic filter balloon (see paragraphs [0079] and [0080]; Figures 1 and 2 of Weber). Weber does not explicitly teach (1) polytetrafluoroethylene (PTFE) fibers (Weber teaches poly-urethane fibers), or (2) expelling a flowable medium from an orifice on a circumference of a spinneret. Broome (see the entire document, in particular, paragraphs [0001] and [0014]) teaches an embolic filter balloon (see paragraph [0001] of Broome), wherein the embolic filter is made from either poly-urethane fibers or PTFE fibers (see paragraph [0014] of Broome), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PTFE fibers for the manufacture of an embolic filter balloon in the process of Weber in view of Broome because Broome teaches the use of either poly-urethane fibers or PTFE fibers for use in the manufacture of an embolic filter balloon (see paragraph [0014] of Broome). Hall et al (see the entire document, in particular, paragraphs [0002], [0049], [0052], [0060], [0067], [0105] and [0169]) teaches a process of making a medical device (see paragraph [0002] of Hall et al), including the step of expelling a flowable medium from an orifice on a circumference of a spinneret (see paragraph [0052] of Hall et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expel a flowable medium from an orifice on a circumference of a spinneret in the process of Weber in view of Hall et al in order to manufacture a medical device (see paragraphs [0068], [0075] and [0084] of Weber; paragraph [0002] of Hall et al) by rotational spinning (see paragraphs [0077] and [0084] of Weber; paragraph [0052] of Hall et al).
             Regarding claim 2, see paragraph [0106] of Hall et al.
             Regarding claim 3, see paragraph [0052] of Hall et al.
             Regarding claim 4, see paragraph [0067] of Hall et al.
             Regarding claim 5, see paragraph [0002] of Hall et al.
             Regarding claim 6, see paragraph [0060] of Hall et al.
             Regarding claim 7, see paragraphs [0105] and [0169] of Hall et al.
             Regarding claims 8 and 9, see paragraph [0049] of Hall et al.
             Regarding claim 11, see paragraph [0069] of Weber.
             Regarding claim 15, see Figures 1 and 2 of Weber.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Hall et al (U.S. Patent Application Publication 2014/0086971 A1) as applied to claims 1-9, 11 and 15 above, and further in view of DiPisa, Jr. (U.S. Patent 4,662,885 A).
             Regarding claim 10, Weber (in combination with Broome and Hall et al) does not explicitly teach (1) that the embolic filter is a continuous disc. DiPisa, Jr. (see the entire document, in particular, col. 1, lines 7-11; col. 2, lines 49-51; col. 4, line 57 to col. 5, line 5; Figure 2) teaches an embolic filter (see col. 1, lines 7-11 of DiPisa, Jr.), wherein the embolic filter is a continuous disc (see Figure 2; col. 4, line 57 to col. 5, line 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an embolic filter as a continuous disc in the process of Weber (in combination with Broome and Hall et al)  in view of DiPisa, Jr. in order to provide a quick, simple and least invasive method of vascular filtration (see col. 2, lines 49-51 of DiPisa, Jr.).
             Regarding claim 16, see Figure 2; col. 4, line 57 to col. 5, line 5 of DiPisa, Jr.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Hall et al (U.S. Patent Application Publication 2014/0086971 A1) as applied to claims 1-9, 11 and 15 above, and further in view of Chin et al (U.S. Patent Application Publication 2002/0165523 A1).
             Regarding claim 12, Weber (in combination with Broome and Hall et al) does not explicitly teach (1) the step of coating rotational spun PTFE fibers to a substrate of an embolic filter balloon. Chin et al (see the entire document, in particular, paragraphs [0004] and [0060]) teaches a substrate coated with a plurality of spun layers (see paragraph [0004] of Chin et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat rotational spun PTFE fibers to a substrate of an embolic filter balloon in the process of Weber (in combination with Broome and Hall et al) in view of Chin et al in order to prevent cracks or punctures from propagating and causing failure (see paragraph [0060] of Chin et al).
             Regarding claim 13, see paragraph [0004] of Chin et al.
Response to Arguments
Applicant's arguments filed on 26 May 2022 have been fully considered but they are not persuasive. Hall et al (see especially paragraph [0052]) teaches the limitation of expelling a flowable material from an orifice in the circumference of a spinneret.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742